          Case: 1:20-cv-00177-RP Doc #: 10 Filed: 11/16/20 1 of 3 PageID #: 36




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JAMES CURRY, JR.                                                                           PLAINTIFF

v.                                                                                    No. 1:20CV177-RP

CITY OF TUPELO POLICE DEPARTMENT                                                         DEFENDANT


                                    ORDER DISMISSING CASE

        This matter comes before the court on the plaintiff’s response to the court’s order [6] for the

plaintiff to show cause why this case should not be dismissed for failure to state a claim upon which

relief could be granted. The plaintiff responded to the show cause order, largely reiterating and

adding detail to his original claims. He claims that the manager of the Tupelo Candlewood Suites

(with whom he was a guest) sent him to the nearby Holiday Inn to use the computer there, telling him

that the two hotels were under the same management. According to Mr. Curry, when he arrived at

the Holiday Inn, the staff there thought he was homeless and asked him to leave, and, after some

discussion, he left. He went to a nearby store, and, when returning to his hotel, he was questioned by

the police, who said someone at the Holiday Inn had called 911 about him. The clerk at Candlewood

Suites told the police that Mr. Curry was a guest there – and that sometimes they give their guests

permission to use the computer at the Holiday Inn. The police tried to question Mr. Curry to

investigate the 911 call, telling him to put his hands behind his back. He refused.

        He spoke with the officers, and one said, “put your hands behind your back.” Mr. Curry did

not do so, saying, “For what?” When he did not comply with the officer’s order, the officers took

him down and pinned him, facedown, on the ground. Multiple officers pinned him down by kneeling

on his shoulder and neck, making it hard for him to breathe. Other officers tried to cuff Mr. Curry’s

left leg and left arm together to restrain him, though it appears that they were unable to do so. As a
          Case: 1:20-cv-00177-RP Doc #: 10 Filed: 11/16/20 2 of 3 PageID #: 37




result of being pinned in this way, Mr. Curry had trouble breathing, and he felt pain in his neck and

shoulder. Mr. Curry alleges that “7 to 10 officers” had responded to the call and that all of them

assisted in some way to restrain him.

        “[T]he Due Process Clause protects a pretrial detainee from the use of excessive force

that amounts to punishment.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473, 192 L. Ed. 2d

416 (2015) (citing Graham v. Connor, 490 U.S. 386, 395, n. 10, 109 S.Ct. 1865, 104 L.Ed.2d

443 (1989)). To state a claim of excessive force, a pretrial detainee must allege: (1) that the

defendant had a “purposeful, knowing, or possible a reckless state of mind” as to his “physical

acts – i.e., his state of mind with respect to the bringing about of certain physical consequences

in the world,” and (2) that the defendant’s intentional actions in the physical world were

objectively unreasonable.     Id. at 2472. Put another way, the plaintiff must allege that the

defendant knowingly or purposefully use force – and that the force was objectively unreasonable.

Id. at 2473. Objective reasonableness turns on the “facts and circumstances of each particular

case,” from the perspective of a reasonable officer at the scene, including what that officer knew

at the time – and without the crystal clarity of hindsight. Graham, 490 U.S. at 396, 109 S.Ct.

1865, 104 L.Ed.2d 443 (1989). A single incident of force or a single blow is de minimis and thus

does not constitute excessive force. Jackson v. Colbertson, 984 F. 2d 699, 700 (5th Cir. 1993).

        As discussed in the show cause order, these facts do not state a claim upon which relief could

be granted. For some reason, Mr. Curry’s behavior at the Holiday Inn caused the staff there to call

911, and the Police Department saw the need to dispatch seven to ten officers to handle the call.

Officers came to investigate the 911 call; Mr. Curry refused to cooperate with them, and they

physically subdued and restrained him. He suffered de minimis injury – pain in his neck and shoulder

and difficulty breathing.
         Case: 1:20-cv-00177-RP Doc #: 10 Filed: 11/16/20 3 of 3 PageID #: 38




       For the reasons set forth above, Mr. Curry’s allegations do not state a constitutional claim,

and, under the court’s Show Cause Order [6], the instant case is DISMISSED.

       SO ORDERED, this, the 16th day of November, 2020.


                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
